 

Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 1 of 38

CR98-105

IN THE SUPREME COURT OF ARKANSAS OFFICE COPY

YITZHAK ABBA MARTA APPELLANT
ae
vs. NO. Cle 73-/08
STATE OF ARKANSAS APPELLEE

APPEAL FROM WASHINGTON COUNTY CIRCUIT COURT

nT we HF Se 2 FE

HONORABLE WILLIAM A. STOREY, JUDGE

ABSTRACT AND BRIEF FOR APPELLANT

DENNY HYSLIP

Public Defender

ID#77068

280 N. College, Suite 100
Fayetteville, AR 72701
(501) 444-1595

APMETOES Seger as
ae:

ILED

AUG 19 1998

EW. SvEEN
i CLERK

 
 

Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 2 of 38

THE ARGUMENT
I. THE TRIAL COURT ERRED BY DENYING APPELLANT‘S MOTION FOR
A DIRECTED VERDICT AND THEN ALLOWING THE CASE TO BE
PRESENTED TO THE JURY WITHOUT SUFFICIENT EVIDENCE TO
CORROBORATE THE ACCOMPLICE'S TESTIMONY.
At the onset of Yitzak Abba Marta’s (Marta) trial, Adam
Blackford (Blackford) was declared an accomplice as a matter
of law. (Tr. 739, Ab. 13). Blackford testified as an

accomplice. At the close of the State's case Marta moved for

a directed verdict based on insufficient evidence to

corroborate an accomplice's testimony. (Tr. 1174-1175, Ab.
176). The motion was denied by the trial court. (Tr. 1175,
Ab. 176). Following the presentation of the defense’s case,

Marta renewed his directed verdict motion, and was again
denied by the trial court. (Tr. 1289, Ab. 237). The
testimony of such an accomplice, and its weight, is controlled
by Arkansas statute.

Ark. Code Ann. § 16-89-111(e) (1) provides:

A conviction cannot be had in any case or felony

upon the testimony of an accomplice unless

corroborated by other evidence tending to connect

the defendant with the commission of the offense.

The corroboration is not sufficient if it merely

shows that the offense was committed and the

circumstances thereof.

Ark. Code Ann. § 16-89-111 (Michie 1997).

Testimony of an accomplice, standing alone is

240

 

 
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 3 of 38

insufficient to Support a felony conviction. Johnson vy,

State, 303 Ark. 12,17, 792 S.W.2a 863 (1990). Accomplice

 

testimony must be corroborated by other evidence tending to

whether, if the testimony of the accomplice were eliminated
from the case, the other evidence independently establishes
the crime and tends to connect the accused with its
commission. Davis v. State, 310 Ark. 582,584, 839 S.W.2q 182
(1992); (citing Andrews v. State, 305 Ark. 262, 807 S.W.2d 917

(1991)). see also, Daniels vy. State, 308 Ark. 53,56, 821

S.W.2d 778 (1992). When Blackford’s testimony is removed from |

this case, the evidence is clearly insufficient to connect
Marta with the crime.

A motion fora directed verdict is treated asa challenge
to the sufficiency of the evidence. Passley v. State, 323 Ark.
301,305, 915 S.W.2a 248 (1996) (quoting Williams v. State,
321 Ark. 635, 906 S.W.2q 677 (1995)). on appellate review, it
is only necessary for the court to ascertain that evidence
which is most favorable to appellee, and it is permissible to

consider only the evidence which supports the guilty verdict.

 

Choate _v. State, 325 ark. 251,254, 925 S.W.2d 409

(1996) (quoting King v. State, 323 Ark. 671, 916 S.W.2a 732

241

ee ee
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 4 of 38

(1996) (other citations omitted)).

Two rings in Marta's possession were the centerpiece of
the State's attempt to connect him with the murder of the
victim. When closely scrutinized, the State not only failed
to prove the rings in his possession were the property of the
victim, but that Marta's possession of the rings established
the commission of any crime. Consequently, it is impossible
for the rings to connect Marta with any crime, much less the
crime at issue here.

Leovas Walker, mother of the victim, testified only that
the victim had "some rings" missing from his apartment. (Tr.
970, Ab. 74). The State's failure to elicit from the victim's
mother either a description, or the number of rings missing,
brings into question the relevancy of the Marta's possession
of any rings.

‘Further, the testimony of Marta's wife in no way connects
the Appellant's possession of two rings to the victim. On
direct examination, Rochelle Marta, Appellant's wife,
testified she saw two rings that she had never seen when she
checked his wallet after Marta arrived home the evening of the
murder. (Tr. 1084, Ab. 120). She not only did not see him
place the rings in the drawer, on cross-examination, she was

unable to definitively state the last time she looked

242
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 5 of 38

in the drawer where Appellant kept his wallet. (Tr. 1096, Ab.
121). While testifying that Marta told her several stories
concerning the rings, she stated he never told her whose rings
they were. (Tr. 1088-1089, Ab. 117). On both direct, and
cross-examination, she admitted she never told police or
Appellant's attorney anything about any rings prior to trial.
(Tr. 1088-1089, Ab. 118,121). She further testified that she
told police a completely different story about the rings.
(Tr. 1090, Ab. 121). Not only. did the State fail to establish

that the rings belonged to the victim in this case, they

failed to prove that Marta returned home with any rings the

night in question.

In other testimony, the State attempted to bolster this
tenuous connection by introducing evidence of Marta's later
attempt to pawn some unidentified rings. Sergio Elilzade, a
friend of Appellant's father, testified Marta had some rings
in his possession prior to his arrest (Tr. 961, Ab. 71), and
that he accompanied him to a pawn shop in an attempt to pawn

chem. (Tr. 962, Ab. 72). Again, the State failed to make any

attempt to have the witness describe the rings. Even
Blackford testified he never saw Marta with any rings. (Tr.
1023, Ab. 109). Nothing presented by the State through

testimony relating to the rings establishes the commission of

243
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 6 of 38

any offense, much less connects Appellant to this offense.

The State further relied upon the testimony of two
inmates incarcerated in the county jail with Marta to
establish his culpability. However, nothing in the testimony
of the State's first witness, Harold Galbraith, connects Marta
to the crime.

Galbraith, a inmate in the county jail with Appellant,
and a witness for the State, denied Marta ever said anything
to him about killing the victim. (Tr. 1060, 1069, Ab. 110).

He testified that Marta told Blackford that Blackford should

have covered his tracks. (Tr. 1061, Ab. 111). When pressed
by the prosecutor, Galbraith refused to definitively testify
that Marta said he (Appellant) covered his own tracks. (Tr.

1062, Ab. 111). He also testified Marta said “something like"

whoever killed homosexuals, "[t]hey're heroes, whoever did
it."- (Tr. 1064, Ab. 113). He further testified Blackford was
talking to people and Appellant “kept his mouth shut." (Tr.

1065, Ab. 113). On cross-examination, he testified that Adam
Blackford told him, “they were going to rob some punk or
Blackford was going to rob some punk." (Tr. 1066, Ab. 113).
Galbraith's testimony, while possibly establishing that an

offense was committed, in no way established a connection

between Appellant and that offense.

244

 
 

Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 7 of 38

This Court, in reversing the conviction of a defendant
who said the victim “got what he deserved” said, “The evidence
produced by the State, other than the testimony of the
accomplice, does no more that place Mr. Priest ina location

the crime against Mr. Carr was discussed. That is not
sufficient to satisfy the requirement of § 16-89-111(e) (1).“
Gordon v. State, 326 Ark. 90,96, 931 S.W.2d 91 (1996). While
Marta made a similar comment, it does not connect him to the
offense.

Not only is Marta’s presence at a place where the crime

was discussed insufficient to satisfy the statute, the mere

fact that Marta was present at the crime scene is clearly not

substantial evidence in and of itself. Blackford testified
that he and Marta went to the victim’s home that night. (Tr.
1011, Ab. 90). Though Marta freely testified he was also
present at the victim’s home that night (Tr. 1245, Ab. 210),
his presence at the victim's home is not enough. The mere
presence of a person at the scene of the crime is not proof of
his guilt. Green v. State, 265 Ark. 179, 577 S.W.2d 586
(1979).

Dana Coleman, whose jail stay also coincided with the
Appellant's, was the second inmate to testify for the State.

Coleman testified Marta told him he and Blackford went to Club

245
mi HE 643

Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 8 of 38

West and picked up a transvestite. (Tr. 1101, Ab. 123).
After learning that it was a man and not a woman, Marta became
angry (Tr. 1101-1102, Ab. 123), at which point Blackford came
in with a baseball bat and Appellant slugged the victim. (Tr.
1102, Ab. 123). The testimony of this witness, when
considered with the testimony and facts presented by the
State, casts serious doubt on the viability of Coleman's
testimony.

Coleman's testimony that Marta and Blackford picked up
the victim at Club West directly conflicts with the testimony
of Gremiko Hill that Appellant and Blackford met the victim at
a local bar, Ron‘s (Tr.929, Ab. 60). No witness other than
Coleman testified that the victim was ever present at Club
West.

Coleman's testimony that Marta struck the victim with a
baseball bat is also contradicted by both the physical and
testimonial evidence presented by the State. The Director of
the State Crime Laboratory testified that the victim was
struck with a semi-sharp or semi-rounded weapon that he
believed would "favor metal" (Tr. 915, Ab. 45), and that the
toxicological report found no wood fibers in the injuries.
(Tr. 915, Ab. 45). Bill Baskin, a criminal investigator and

blood splatter analyst for the Arkansas State Police,

246
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 9 of 38

testified that, when he prepared his report, he was unaware
that a crowbar was used, but made that assumption just from
the blood pattern. (Tr. 1147, Ab. 153). He further testified
that the weapon was narrow, “somewhere between probably three
to less inches." (Tr. 1152, Ab. 158). Blackford admitted he
used a crowbar to strike the victim. (Tr. 1036, Ab. 93). The
only part of Coleman's testimony confirmed by the evidence was
that the victim was a transvestite. These significant
inconsistencies, combined with the circumstances surrounding
Coleman's testimony, seriously call into question his
credibility.

Coleman, an out of state resident, testified he was”
hoping to get a "deal" and his trial date was repeatedly moved
to coincide with Marta's. (Tr. 1080, Ab. 124). On cross-
examination, he testified his trial was scheduled the day
following his testimony, and while he was not promised
anything, he was hoping for a deal. (Tr. 1104-1105, Ab. 125).
Coleman testified he was in jail less than 24 hours and that
during that time Marta made the disclosure to him. (Tr.
1100-1101, Ab. 125). This directly conflicts with the
State’s other witness, Harold Galbraith, who testified that
Marta "kept his mouth shut." It is hard to conceive that

Marta, "who kept his mouth shut" around eyery other prisoner

247
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 10 of 38

during his eight month incarceration, would spontaneously
implicate himself to Coleman whom he had just met.

Further casting doubt on Coleman’s testimony is the
strong possibility he received his information by reading
Marta‘'s paperwork while they were incarcerated together. Mark
Killion, said he saw a person he did not know looking through
Marta’s files while they were in jail together. (Tr. 1206,
Ab. 192). Interestingly, although Coleman denied rummaging
through Marta’s paperwork (Tr. 1108 Ab. 126) and was unable to
recall if any other inmates had files or paperwork, he did
recall Marta having paperwork. (Tr. 1107, Ab. 126). When
determining whether there is substantial evidence to cuppext,
the jury's finding, the court need only consider testimony
lending support to the jury verdict and may disregard any
testimony that could have been rejected by the jury on the
basis of credibility. Hill v. State, 285 Ark. 77,82, 685
S.W.2d 495 (1985). Coleman's testimony concerning Marta's
disclosure was clearly inconsistent with the testimony of all
the other witnesses. The possibility that Coleman read
Marta’s paperwork prior to testifying is a further cloud on
his testimony. Furthermore, the potential implications of the
repeated delay in his trial date so that he could testify

prior to-his trial cast serious doubt on the validity of his

248
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 11 of 38

testimony. When this Court considers the evidence it should
disregard Coleman‘s testimony.

The State also introduced broken stereo and television
parts from a local stream recovered by Anthony Smith, a
detective with the Fayetteville Police Department. (Tr. 1125-
1131, Ab. 143). Officer Smith testified that the items were
recovered as a result of the cooperation of Adam Blackford.
(Tr. 1125, Ab. 143). Again, as with much of the evidence
discussed supra, the State failed to connect Marta with the
recovered items.

Detective Smith also testified that evidence was removed
from the crime scene and transported to the Arkansas Seas
Crime Lab for analysis. (Tr. 1136, Ab. 146). Marta’s blood,
hair, saliva, and fingerprints were also submitted to the lab,
and nothing which matched Appellant's samples were found on
the items recovered from the crime scene. (Tr. 1137, Ab.
147). Detective Smith's admission that nothing found at the
crime scene connected Marta to the crime was confirmed by
extensive testimony from Arkansas State Crime Laboratory
employees.

Kenneth King, a latent fingerprint analyst at the
Arkansas State Crime Laboratory, testified he examined over 25

items taken from the crime scene submitted by the Fayetteville

249
 

Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 12 of 38

Police Department, and none matched Marta‘s finger or palm
prints. (Tr. 1184-1185, Ab. 183-184). Chantelle Bequette,
a criminologist and expert in hair and fiber analysis at the
Arkansas State Crime Laboratory, testified she examined in
excess of sixty pieces of evidence and samples submitted by
the Fayetteville Police Department. (Tr. 1190-1191, Ab. 185-
187). She testified there were no hairs or fibers from the
victim on any of the Marta's clothing, nor were there any from
Marta on items recovered from the victim. (Tr. 1191, Ab.
187). Bequette also testified on behalf of Lisa Channell, a
serologist at the Arkansas State Crime Laboratory. (Tr. 1190,
Ab. 187). Channell compared oral swabs and blood and saliva.
samples from Marta (Tr. 1192, Ab. 187) with the evidence
gathered from the victim and the crime scene, including the
bedding, carpeting, and sheetrock. (Tr. 1193, Ab. 188). None
of Marta's blood was found on anything submitted by the
Fayetteville Police Department. (Tr. 1194, Ab. 188). There
was not one piece of evidence in the State's presentation of
scientific evidence that connected Marta with either the crime
scene or the victim.

Bill Baskin, the criminal investigator and blood
splatter analyst for the Arkansas State Police, also testified

that an assailant would most likely have blood on them.

250
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 13 of 38

(Tr. 1160, Ab. 162). The committe lack of the victim's blood
on anything from Marta, discussed supra, combined with the
testimony of his wife that she saw no blood on the Appellant
when he arrived home that evening (Tr. 1099, Ab. 122),
failed to connect Marta to the commission of the crime.

In what the State admits is the “most direct piece of
evidence in this entire case" (Tr. 1035), Leovas Walker, the
victim's mother, testified that Marta turned to her during a
recess in the trial and said Blackford had killed her son due
to his sexual preference and that he (Marta) was sorry. She

also testified that Marta said he did not do it. (Tr. 975-

976, Ab. 75). Though Marta's action was ill-advised, it.

hardly implicates him in the victim's death. In fact, if
anything, the comments to Ms. Walker are exculpatory. They
contain no admission by Marta of any involvement in the
vietim's murder, and are just as consistent with innocence as
with guilt, no matter how they were portrayed by the State.

The corroborating evidence presented at Marta's trial did
not rise to the level necessary to present this case to the
jury. While the corroboration need not be substantial enough
in and of itself to sustain a conviction, Rhodes v. State,
280 Ark. 156,160, 655 S.W.2d 421 (1983), and though the

corroborating evidence may be circumstantial, the evidence

251

 
 

 

Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 14 of 38

must be substantial. David v. State, 295 Ark. 131,140, 748

 

S.W.2d 117 (1988).

The corroboration is not sufficient if it merely shows
that the offense was committed and the circumstances thereof.
Ark. Code = Ann. §16-89-111 (e) (1) (Michie 1997). The
corroboration required by §16-89-111(e)(1) relates to the
material facts that go to the identity of the defendant in
connection with the crime. Lee _v. State, 27 Ark. App.
198,204, 770 S.W.2d 148 (1989) (quoting Gardner v. State, 263
Ark. 739, 749, 569 S.W.2d 74, 79 (1978)).

The State's evidence, when viewed collectively and apart
from accomplice Blackford's testimony, could hardly be
characterized as substantial and utterly fails to connect
Marta to the crime. When evidence relating to the rings in
Marta's possession is closely examined, not only did the State
fail to establish that the two rings were the property of the
victim, but they were unable to prove:that possession of any
rings by Marta was related to the commission of any offense.

The first inmate testifying for the State said Marta
“kept his mouth shut" and denied Appellant ever said anything
to him about the killing. The second inmate's testimony was
so contradictory to the State's own evidence that his

credibility is questionable and easily discounted.

252
Case 5:08-cv-
e 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 15 of 38

The physical evidence presented by the State contained
not one shred of proof connecting Marta with the crime. Over
100 tests performed by the State, including an autopsy, failed
to connect Marta to the crime in anyway. There was no
evidence of physical contact or sexual activity. Absolutely
no scientific evidence was ever presented establishing Marta's
connection to the crime. The comments made by Marta to the
victim's mother, were exculpatory and as consistent with
innocence as with guilt.

Not only did the evidence apart from Blackford's

testimony fail to rise to the level of substantial, but the

evidence that did corroborate Blackford’s testimony implicated

Blackford and Blackford only. When the testimony of an
accomplice is corroborated as to particular material facts,
the factfinder can infer the accomplice spoke the truth to
all. Orsini _v. State, 281 Ark. 348, 665 §.W.2d 245, cert
denied, 105 S.Ct. 162 (1984); Olles_ & Anderson V- State, 260
Ark. 571, 542 S.W.2d 755 (1976). Not only do the corroborated
material facts implicate Blackford and not Marta, there are
significant aspects of his testimony that were not
corroborated by the evidence, casting serious doubt on his
credibility.

Blackford testified that while Marta was in the bedroom

253
TTT ase 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 16 of 38

with the victim, he removed several items from the home of the
victim (Tr.1013, Ab. 99), but later destroyed them and put
them in the river. (Tr. 1049, Ab. 106). While self
incriminating, no physical evidence was ever presented
connecting Appellant with those items.

In fact, Blackford testified that he removed several
items of the victim's property from the home (Tr. 1013, Ab.
99), placed them in his pickup and then waited awhile. (Tr.
1015, Ab. 99). He also slashed the tires on the victim's
truck (Tr. 1055, Ab. 109) and disabled the phones. (Tr. 1017,
Ab. 103). Although these acts were confirmed by testimony,
they implicate only Blackford.

He then testified he found a flashlight in the victim's
home (Tr. 1034, Ab. 91), looked through another bedroom (Tr.
1034, Ab. 99), then went into the bedroom where Appellant and
the victim were in bed (Tr.1034, Ab. 100) and proceeded to
rummage through the darkened bedroom (Tr. 1038, Ab. 100)
looking through almost every drawer in the room (Tr. 1035, Ab.
100) without the victim responding in any manner. A
conservative estimate of the timing of these events, combined
with the complete lack of physical evidence placing Marta at
the scene, casts serious doubt on the credibility of this

testimony.

254

 
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 17 of 38

Contrary to Blackford's testimony, Marta testified that
he entered the victim's bedroom and laid on the bed until
discovering that the victim was really a man at which point he
left. (Tr. 1247, Ab. 211). Blackford's testimony raises
several critical questions. First, it seems implausible that
Blackford could enter the bedroom with a flashlight and look
through the entire bedroom without any response from the
victim. Also, if Marta and the victim were in bed long enough
that Blackford was able to do all the things he testified he
did, it seems impossible that there was no physical evidence

of Marta’s presence anywhere in that bedroom.

Dr William Sturner, chief medical examiner for the

Arkansas State Crime Laboratory, testified there was no
indication of sexual activity. (Tr. 919, Ab. 49). Chantelle
Bequette, a criminologist and expert in hair and fiber
analysis at the Arkansas State Crime Laboratory, testified
there were no hairs or fibers from the victim on any of the
Appellant's clothing, nor were there any from the Appellant on
any items recovered from the victim. (Tr. 1191, Ab. 187).
Bequette also testified that oral swabs and blood and saliva
samples from Marta (Tr. 1192, Ab. 187) were compared with
evidence gathered from the victim and the crime scene (Tr.

1193, Ab. 187) and that none matched the Appellant's. (Tr.

255
E

 

 

Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 18 of 38

1194, Ab. 187).

Blackford testified that he cleaned things up and wiped
things down (Tr. 1020, Ab. 104), trying to hide what he did.
(Tr. 1047, Ab. 105). He also testified he never saw Appellant
“wiping anything down or nothing. (Tr. 1043, Ab. 104). The
complete lack of any physical evidence, discussed supra,
connecting Appellant to the crime, combined with Blackford's
testimony that Marta did not ‘engage in any attempt to cover
his tracks, cast serious further doubt on his credibility.

Another important aspect of Blackford's testimony calling
into question his credibility is his account of the murder.
Blackford testified that both he and Marta hit the victim
numerous times with a crowbar. (Tr. 1017-1019, Ab. 102). He
also testified that in an earlier statement to the State that
neither he nor Marta strangled the victim. (Tr. 1055, Ab.
108) .* The testimony of the chief medical examiner established
the cause of death as a combination of.strangulation and blunt
force injuries. (Tr. 907, Ab. 39). Blackford's account of
the murder is not corroborated by the medical examiner's
testimony, further allowing a factfinder to find his testimony
less than credible. What evidence did corroborate the
accomplice’s testimony, implicated the accomplice alone. The

i

significant evidence presented that was in direct conflict

256

 
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 19 of 38

with the accomplice’s testimony casts serious doubt on the
credibility of Blackford’s testimony. Not only did the
evidence cast serious doubts on the credibility of Blackford,
it. did not rise to the level to present this case to a jury.

“Substantial evidence is that which is forceful enough to
compel a conclusion one way or the other and pass beyond mere
suspicion and conjecture. “ Passley v. State, 323 Ark,
301,305, 915 S.W.2d 248 (1996) (citing Drummond v. State, 320
Ark. 385, 897 S.W.2d 553 (1995)). ‘Further, circumstantial
evidence may constitute substantial evidence when every other

reasonable hypothesis consistent with innocence is excluded.”

Id. at 306. (citing Nooner v. State, 322 Ark. 87, 907 S.W.2d

677 (1995)). Not only does the evidence not compel a
conclusion one way or the other, but it is impossible to
conclude his guilt without resorting to speculation and
conjecture.

The rest of the State's evidence standing alone can
hardly be characterized as substantial, nor did it corroborate
the accomplice’s testimony sufficiently to present this case
to the jury. Appellant respectfully requests this Court
reverse and dismiss his conviction based on the trial court’s

erroneous denial of Marta’s motion for a directed verdict.

257

 
[|
i

 

Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 20 of 38

II. MR. MARTA'S RIGHT TO A FAIR TRIAL WAS IRREPARABLY
HARMED BY THE PREJUDICIAL INTRODUCTION OF A PAST
ARREST.

The State, by asking Marta about a prior arrest
irreparably prejudiced his right to a fair trial. After
Appellant's objection and motion for a mistrial was denied,
the admonishment given to the jury did not cure the
prejudicial effect of the evidence.

Specific instances-of conduct may be used to impeach the
credibility of a witness by the use of Rule 608(b) which

states in pertinent part:

Specific instances of the conduct of a witness, for the
purposes of attacking or supporting his credibility,
other than conviction of a crime as provided in Rule 609,
may not be proved by extrinsic evidence. They may,
however in the discretion of the court, if probative of
truthfulness or untruthfulness, be inquired into on
cross-examination of the witness (1) concerning his
character for truthfulness or untruthfulness

Green _v. State, 59 Ark. App. 1,3, 953 S.W.2d 60 (1997).
Reversing the defendant's conviction in Green, the court said,
"(wlhile an absence of respect for another's property is an
undesirable trait, it does not directly indicate an impairment
of the trait of truthfulness." Id. at 4. (citing Rhodes v.
State, 276 Ark. 203, 634 S.W.2d 107 (1982)0. "In Rhodes, the

court noted distinctions between conduct such as false

swearing, fraud, and swindling (which does relate to

258
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 21 of 38

truthfulness) and conduct such as shoplifting, drug crimes,
and assault (which ordinarily do not)." Green at 4. A prior
arrest for theft of property, aggravated robbery, and
aggravated assault are charges that have no bearing on a
defendant's ability to testify truthfully before a tribunal.

This Court has articulated various policy reasons for
limiting the rule to offenses clearly indicative of
cruthfulness, including that “a defendant stands the
possibility of conviction by reputation for unsavory but
unrelated acts which have no real bearing on veracity..."

Rhodes v. State, 276 Ark. 203,211, 634 S.W.2d 107 (1982). The

prosecutor, by asking Marta about a charge having no bearing

on his veracity, he was clearly exposed to conviction for an
unrelated act.

The prosecutor asked Marta if he was‘“charged with theft
of property..." at which time Appellant objected. The
prosecutor, without waiting for the court to rule, continued
with “aggravated robbery and aggravated assault." (Tr. 1262,
Ab. 221). Though Marta did later testify that he pled guilty
to burglary (Tr. 1266, Ab. 226), he was not convicted of
aggravated robbery or aggravated assault. The manner, form,
and substance of the prosecutor's prior question fail the test

this Court has articulated for such cross-examination.

259
 

Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 22 of 38

For such a cross-examination to be appropriate under the
rule this Court has articulated a three-part test:
“(1) the question must be asked in good faith; (2) the
probative value of the evidence must outweigh its
prejudicial effect; and (3) the prior conduct must relate
to the witness's truthfulness.
Green 953 S.W.2d at 3, (citing Echols v. State, 326 Ark. 917,

936 S.W.2d 509 (1996); Mackey v. State, 279 Ark. 307, 651

S.W.2d 82 (1983)).

Neither the manner, form, or substance, of the
prosecutor's question complies with the "good faith"
requirement. By finishing the question in the face of the

objection, not only was the State aware of the damaging ..

prejudicial effect the introduction of the charge would have
on the jury, but also of the possibility the objection would
be sustained. The State's actions consequently fail the test
for such cross-examination.

Following his objection, Appellant moved for a mistrial,
(Tr.1264, Ab. 223), which the trial court overruled. (Tr.
1265, Ab. 226). The trial judge offered , to admonish the jury

(Tr. 1264, Ab. 224) and Appellant stated his belief that such

an admonishment would not cure the prejudicial effect the

   
  

Though the

oe :
jury was admonished (Tr. 1265,, ADas22eqsaed : not cure the

s
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 23 of 38

prejudice and a mistrial should have been granted.
"A mistrial is a drastic remedy to which resort should be
had only when there has been an error so prejudicial that

justice cannot be served by continuing the trial. Reel v.

 

State, 318 Ark. 565, 570, 886 S.W.2d 615 (1994) (citing
Biggers v. State, 317 Ark. 414, 878 $.W.2a 717 (1994)). Even
though the granting of a mistrial is within the discretion of
the trial court, Scherrer v. State, 294 Ark. 227, 742 S.W.2d
877 (1988), it may be granted where the error is beyond
repair and cannot be corrected by any curative relief. Id.
(citing Cupples v. State, 318 Ark. 28, 883 S.W.2d 458
(1994)).

Despite the wide discretion afforded the trial court on
a mistrial motion, such motion may be granted "where there is
abuse of discretion or manifest prejudice to the movant."
Heard Vv. State, 322 Ark. 553, 560, 910 S§.W.2d 663
(1995) (citing Stewart v. State, 320 Ark. 75, 894 S.W.2d 930
(1995)). Among the factors this Court may consider when
reviewing the denial of a mistrial motion “are whether the
prosecutor deliberately induced a prejudicial response and
whether an admonition to the jury could have cured any

resulting prejudice." Id. at 559. (citing Stanley v. State,

317 Ark. 32, 875 S.W.2d 493 (1994)).

261
 

Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 24 of 38

Indirect or inadvertent references to a defendant's
previous arrest or conviction record have not been sufficient
for this Court to justify disturbing a trial judge's

discretion in mistrial motions, see, e.g., Strawhacker v.

 

State, 304 Ark. 726, 804 S.W.2d 720 (1991); Reel v. State,

318 Ark. 565, 570, 886 S.W.2d 615 (1994); and Heard v. State,

322 Ark. 553, 560, 910 S.W.2d 663 (1995). In this case,

however, both the character and content of the prosecutor's
question to Marta, combined with his intentional continuation
after Appellant's objection (Tr. 1262, Ab. 221), easily
distinguishes this case from those cited above. In fact, not
only did the question include charges which did not result in
conviction, but the charge was similar to the felony charge
included in the Appellant's capital murder charge. (Tr. 19).
Although in the cases cited supra, this Court said that
admonishment was sufficient to cure the references to the
defendant's "record", the seriousness of the crime, the highly
prejudicial nature of the information, and the circumstances
surrounding the jury‘’s exposure to the question, all led toa
manifest prejudice to Marta that could not be cured by
admonishment. For the foregoing reasons, Appellant
respectfully requests that this Court overrule the trial

court's denial of his mistrial motion and order a new trial.

— 262
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 25 of 38

III. MR. MARTA'S STATUTORY RIGHT OF CONFRONTATION WAS DENIED
WHEN OVER HIS OBJECTION A MEDICAL EXAMINER WHO DID NOT
PERFORM THE AUTOPSY ON THE VICTIM WAS ALLOWED TO TESTIFY.
Marta’s statutory right of confrontation was denied when

the trial court overruled his objection to the testimony of

the medical examiner who did not perform the autopsy on the
victim. The testimony of the appropriate analyst is
controlled by Ark. Code Ann. §12-12-313 Records as evidence -

Analyst's testimony. (Michie 1995).

§12-12-313(c) requires a subpoena to the appropriate

analyst, and Marta satisfied this by subpoenaing Dr. Kokes,

who performed the autopsy on the victim, three (3) times.

(Tr. 212, 228, 244). §12-12-313(d) (2) requires 10 days notice
of intent to cross-examine, and the three subpoenas, served on
Dr. Kokes March 20, April 15, and May 13, 1997 (Tr. 212, 228,
244), provided sufficient notice to both the state, and the
examiner, that his presence was required at trial.

Dr. Sturner, who did not perform the autopsy, and was not
subpoenaed, was called by the State, and permitted to testify
over the objection of Marta. (Tr. 900, Ab. 32). “Because the
statute does not contain a reasonable procedure for asserting
the right of confrontation when the right arises after the
trial has begun, the assertion of that right when it does

arise is all that is required of the accused and casts upon

263

 
 

Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 26 of 38

the State the burden of either producing the witness for
cross-examination or requesting a continuance in order to
produce him.” Hendrix v. State, 40 Ark. App. 52, 57-58, 842
S.W.2d 443 (1992). At that point, the trial court should have
granted a continuance so the State could produce the witness.

Dr. Sturner’s inability to testify to important material
facts significantly prejudiced Appellant’s defense. There
were important pieces of information :that the substitute
examiner could not testify to that were necessary facts to
establish time of death, including: the arrival time of the
body (Tr. 912, Ab. 43), and whether any police reports
accompanied the body to the crime lab. (Tr. 919-920, Ab. 49).
Not only could he not testify to these important facts, Dr.
Sturner did not even have the autopsy report when he
testified . (Tr. 920, Ab. 50).

The fact that the analyst who did not perform the autopsy
was allowed to testify over Marta’s proper objection, combined
with his inability to testify to vital facts, irreparably
harmed Marta’s right to a fair trial. For the Foregoing
reasons, Appellant respectfully requests this Court reverse

his conviction.

264
CERTIFICATE OF SERVICE
I, Denny Hyslip, Attorney for Defendant, state that I
St

have on this Bl day of July, 1998, served two copies of
the Abstract and Brief upon the Appellee by placing them in
the care of Federal Express, addressed to Honorable Winston
Bryant, Attorney General’s Office, 323 Center Street, 200
Tower Building, Suite 200, Little Rock, Arkansas, Honorable
William Storey, Washington County Courthouse, 280 North
College, Suite 401, Fayetteville, Arkansas 72701, and Mr.
Terry Jones, Washington County Prosecutor's Office, 280

North College, Suite 301, Fayetteville, Arkansas 72701.

Sean KeQo

Denny Hy{s1 ipl) \
Attorney at Law

ID# 77068

280 N. College, Suite 100
Fayetteville, AR 72701

265
 

> OF Do ent 7-2 Fi 28 of 38
Ss.

Bay THE ARKANSAS SUPREME COURT

i PN Us 16
YITZHAK ABBA MARTA APPELLANT oo Gif iii
Vv. NO. CR 98-105 SEFICE COPY
STATE OF ARKANSAS APPELLEE

AN APPEAL FROM THE
WASHINGTON COUNTY CIRCUIT COURT

THE HONORABLE WILLIAM A. STOREY
CIRCUIT JUDGE

REPLY. BRIEF FOR APPELLANT

DENNY HYSLIP

PUBLIC DEFENDER

ID #77068

280 N. COLLEGE, SUITE 100
FAYETTEVILLE, AR 72701
(501) 444-1595

FIRED

DEC 01 1998

Lésuic W. Sucieh
CLERK
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 29 of 38

THE TESTIMONY CITED BY THE APPELLEE

IN ITS RESPONSE DOES NOT RISE TO THE
LEVEL OF SUBSTANTIAL EVIDENCE AND
THEREFORE THIS COURT SHOULD OVERRULE
THE TRIAL JUDGE’S DENIAL OF APPELLANT’S
DIRECTED VERDICT MOTION.

The Appellee's response places significant reliance on
Peeler v. State, 326 Ark. 423, 932 S.W.2d 312 (1996) in which
the trial court denied the defendant's Motion for a Directed
Verdict and this Court upheld that trial court's ruling. This
Court found that the testimony of the defendant's mother and
uncle independently established the crime and tended to
connect the accused with its commission. Id. at 428.

There are significant distinguishing characteristics
between Peeler and the facts of this case. First, in Peeler,
the defendant's mother testified that he told her he "had
taken the boy out to the’ swamp out to Scott and did him in."
Id. at 427. The defendant's uncle then testified the
defendant "told him he killed somebody named Chris because
that person had raped Amy." Id. at 427. The testimony of
these close familial witnesses contained direct - inculpatory

statements by the defendant
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 30 of 38

that he had committed the murder, quite different than the
character of the testimony in Appellant’s trial. The witness
testimony cited by the Appellee including two individuals.
incarcerated with the Appellant, both giving inconsistent and
conflicting testimony, the other, statements exculpatory on
their face.made to the victim's mother.

In their response, the Appellee cites the testimony of
three witnesses as providing the necessary substantial
corroborating evidence to the accomplice's testimony to uphold
the trial court's denial of a directed verdict motion. Though
Appellee contends their testimony was substantial
corroborating evidence, analysis of the testimony of these
witnesses clearly reveals what could hardly be characterized
as substantial corroborating evidence necessary to deny a
directed verdict motion.

The Appellee's brief fails to take into account the
incredible inconsistency of Coleman's version of the
Appellant's alleged inculpatory statements. Coleman's
statement is inconsistent with the very facts presented by the
State witnesses. Those inconsistencies included the nightclub
the victim, accomplice, and Appellant met at that night (Tr.
1101, 929, Ab. 123, 60) and that

2.
Case 5:08-cv-00171-JMM. Document 7-2 Filed 07/25/08 Page 31 of 38

Appellant hit the victim with a baseball bat. Both
testimonial and scientific evidence completely contradict the
witnesses testimony. (Tr. 1102, Ab. 123, 45). The Appellee's
contention that Appellant and Coleman "spent time together" in
jail also ignores the fact that they were actually in jail
together for less than 24 hours. (Tr. 1100-1101, Ab. 125).
Coleman's testimony loses further credibility when Galbraith,
the other State witness the Appellee relies on in its
response, and who was incarcerated with the appellant for
months, testified that the Appellant “kept his mouth shut”.
(Tr. 1065, Ab. 113).

The Appellee's reliance on Galbraith's testimony also
overlooks a critical part of his testimony. - Galbraith, the
State's own witness, denied that the Appellant ever said
anything to him about the killing of the victim. (Tr. 1060,
1069, Ab. 110). The Appellee's response also contends that
the Appellant told Galbraith that the accomplice went outside
to get the crowbar. A close reading of the transcript reveals
that the Appellant never told Galbraith anyone went and got
anything. (Tr. 1068, Ab. 114). Also, Galbraith's testimony
is liberally sprinkled throughout with

3.
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 32 of 38

equivocations including: "something like that" (Tr., Ab.

111), "I think he said" (Tr. 112, Ab. 112), and when answering
a prosecution question, "Isn't that what I said?" (Tr. 112,
Ab. 112).

Finally, when the statements by Appellant to the victim's
mother are closely examined, they can not be characterized as
substantial evidence. His statement to the victim's mother
that her son was killed for his sexual preference, and that he
was sorry and did not do it (Tr. 979-976, Ab. 75), were on
their face exculpatory. They contain no admission by the
Appellant that he was in any way involved in the murder and
are just as consistent with innocence as guilt.

Directed-verdict motions are challenges to the

sufficiency of the evidence. Peeler v. State, 326 Ark. 423,

427, 932 S.W.2d 312 (1996). "The test is whether the verdict
is supported by substantial evidence, direct or
circumstantial." id. Substantial evidence compels a

conclusion with reasonable certainty beyond mere speculation
or conjecture. Id.

In this case, the testimony of the victim's mother was
exculpatory on its face and required speculation and
conjecture to arrive at any conclusion as to its meaning

4.
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 33 of 38

and can not be characterized as substantial. Galbraith's
testimony included a denial that the Appellant ever said
anything to him about the killing and was filled with
equivocations. (emphasis added). The only direct testimonial
evidence is that of Coleman, a person the Appellant was
incarcerated with for less that 24 hours and had just met.
Coleman's testimony was totally inconsistent with the State's
own forensic and testimonial evidence. Unlike Peeler, where
the testimony came from close family members and included
direct admissions of culpability, the testimony cited by the
Appellee as substantial evidence clearly requires speculation
and conjecture to compel any conclusion and this Court should
overrule the trial courts failure to grant the Appellant's
Motion for Directed Verdict.

For the foregoing reasons the Appellant prays that this

Court reverse and dismiss his conviction.
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 34 of 38

II.

THE APPELLANT PROPERLY PRESERVED HIS
RIGHT OF CONFRONTATION AND IT WAS THE
STATE'S BURDEN TO EITHER PRODUCE THE
APPROPRIATE EXAMINER OR REQUEST A
CONTINUANCE.

The Appellee, by contending that Appellant failed to give
the required 10 days notice contained within Ark. Code Ann. §
12-12-313(d) (2) overlooks the simple fact that the subpoena's
were properly file marked, placed in the case file, and served
on Dr. Kokis. There would seem to be no more effective and
emphatic manner for the Appellant to provide notice to the
State in such a case than the issuance of three subpoenas.
(Tr. 212, 228, 224). Nothing contained within the notice
provision of Ark. Code Ann. § 12-12-313 mandates a specific
type of notice. Surely properly file marked subpoenas, added
to the case file months before the trial and properly served
on Dr. Kokis, provided the State with absolute notice of
intent to cross-examine Dr. Kokis.

Though the Appellee contends that Hendrix v. State, 40
Ark. App. 52, 842 S.W.2d 443 (1992) was limited to its facts
in Dodson, "there can be no reasonable basis for enforcing

6.
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 35 of 38

such a rule where it is not possible for the accused to
comply. Id. at 57. In Dodson the Appellant was charged with
two controlled substances offenses, and the court said he
should have been aware that a chemist would testify, was
willing to proceed without proper preparation, and had no one
to blame but himself. Dodson v. State, 326 Ark. 637, 646-647,
934 S.W.2d 198 (1996). In this case, the Appellant had no way
of knowing that the State would call any person other than the
one subpoenaed, and the defendant in this case was just as
surprised as the defendant in Hendrix. The Appellant in this
case expected the medical examiner subpoenaed to testify.

Appellant was prepared to cross-examine the appropriate

analyst. It is the State's burden to either produce the
appropriate examiner or request a continuance. Dodson v.
State, 326 Ark. at 647-648. (emphasis added).

Not only did the Appellant: not make "simple bare
assertions" that cross-examination would have availed him
anything in his argument, the specifics of those things that
could have provided him important evidence were contained
within the Appellant's renewed objection during Dr. Kokis's
cross-examination. (Tr. 926-928, Ab. 53).

7.
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 36 of 38

Contained within Appellant's argument are specific references
to the critical information necessary to an examiner's
determination of the time of death. Dr. Sturner's testimony
lacked vital information which would have availed Appellant
and the trial court with pertinent evidence, including, the
serial tome om che belly ot the crime lab (Tr. 912, Ab. 43)
and whether police reports accompanied the body. (Tr. 912, Ab.
53). Also missing from Dr. Sturner's testimony was important
testimony on the ethyl alcohol in the victim's bloodstream and
how the loss of cross-examination hurt him. (Tr. 926-928, Ab.
53) All of this evidence was necessary to establish a
specific time of death, critical information when the
Appellant testified that he heard the accomplice leave his
home shortly after Appellant went to bed that morning. (Tr.
1255-1256, Ab. 217-218.)

"This court had previously concluded that it is the
state's burden to produce the chemist or to obtain a
continuance when the state has caused the defendant to be
unable to comply with the statute's ten-day-notice
prerequisite. Lockhart v. State, 314 Ark. 394, 862 S.W.2d 265
(1993)." Dodson v. State, 326 Ark. at 646-647. (emphasis
added). In this case, the state's witness Dr. Kokis, even
though subpoenaned, did not present himself at trial to be

8.
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 37 of 38

cross-examined. The Appellant was surprised, objected, and
asserted his right of cross-examination. Appellant preserved
his right of confrontation by a timely objection specifically
detailing the unascertainable information and the prejudice he
suffered by. this inability to cross-examine. It would seem at
odds with justice and fairness for the Appellant to have
preserved his broader constitutional right of confrontation,
and then lose his specific right of confrontation guaranteed
by Arkansas Statute when it is the State's burden to either
produce the proper analyst or request a continuance.

For the foregoing reasons, Appellant prays that this

Court reverse and remand his conviction.
Case 5:08-cv-00171-JMM Document 7-2 Filed 07/25/08 Page 38 of 38
CERTIFICATE OF SERVICE

I, Denny Hyslip, Attorney for Appellant, state that I
have on this day of November, 1998, served two (2)
copies of this Brief upon the Appellee by placing them in
the care of Federal Express, addressed to Honorable Winston
Bryant, Attorney General's Office, 323 Center Street, 200
Tower Building, Suite 200, Little Rock, Arkansas, Hon.
William A. Storey, Washington County Circuit Judge, 280 N.
College, Suite 401, Fayetteville, Arkansas 72701 and Mr.
Terry Jones, Washington County Prosecuting Attorney, 280 N.

College, Suite 301, Fayetteville, Arkansas 72701.

Cyn sls

Denny\ | yeh

Attorney a3

ID# 77068

280 N. College, Suite 100
Fayetteville, AR 72701

10.
